


Exhibit 10.25

 

Non-Employee Director Compensation Summary

 

The compensation structure for the Company’s non-employee directors as follows:

 

Grant of Options Upon Appointment

 

Each new non-employee director will automatically receive an option to purchase
up to 30,000 shares of the Company’s common stock upon appointment to the Board.
These options will vest quarterly over the three years following the grant date,
subject to such director’s continued service on the Board.

 

Grant of Additional Stock Options

 

In connection with the Nominating and Corporate Governance Committee’s annual
evaluation, non-employee directors who served on the Board during the
then-current fiscal year and who will continue to serve on the Board following
the annual meeting will be granted an option to purchase up to 15,000 shares of
the Company’s common stock at the annual meeting of stockholders. These options
will vest quarterly over the year following the grant date, subject to the
non-employee director’s continued service on the Board.

 

Payment of Retainer Fee; Reimbursement of Travel and Other Expenses

 

In addition to an option grant, each non-employee director is entitled to
receive an annual retainer of $30,000 for his or her service on the Board.
Additional amounts will be paid as follows:

 

Position

 

Additional
Fees

 

 

 

 

 

Non-Employee Chairman of the Board

 

$30,000

 

Audit Committee Chair

 

$17,000

 

Audit Committee Members (other than the Chair)

 

$8,000

 

Compensation Committee Chair

 

$12,000

 

Compensation Committee Members (other than the Chair)

 

$6,000

 

Nominating and Corporate Governance Committee Chair

 

$12,000

 

Nominating and Corporate Governance Committee Members (other than the Chair)

 

$6,000

 

Science Committee Chair

 

$10,000

 

Science Committee Members

 

$7,500

 

Additional Payments to Science Committee Chair and Members

 

$3,000 for each all day session attended (up to a maximum of $15,000 per year)
that is in addition to the standard quarterly meetings of the Scientific
Committee

 

 

All retainer amounts shall be paid quarterly during the fiscal year.
Non-employee directors also receive reimbursement for reasonable travel and
other expenses in connection with attending Board meetings.

 

--------------------------------------------------------------------------------
